DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-18, 20-27 and 29-30 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The general concept of determining whether an audio signal includes a first
content format, or a second content format; in response to a determination that the
audio signal includes the first content format, route the audio signal to a low-frequency
extension to generate a resulting audio signal; in response to a determination that the
audio signal includes the second content format, route the audio signal to another low-
frequency extension to generate the resulting audio signal; and generate an output
stereo signal based on the resulting audio signal, was known in the art at the time of the
invention as evidenced by Holmgren et al (US 7792311 B1).
However, the Examiner has not found prior art that teaches or suggests the
modification of Holmgren in order to provide an apparatus or computer readable
medium that: in response to a determination that the audio signal includes a first type of
the content format from the plurality of types of the content formats, routing the audio
signal to a low-frequency extension and a stereo to multichannel upmix to increase
a number of channels associated with the audio signal to generate a resulting audio signal, in a manner as claimed by the independent claims 16, 24 and 27.
Other prior art has been cited herein regarding low-frequency extension circuits,
however the other prior art of record also fails to teach or provide suggestion to arrive
the combination of the elements and steps presented in the independent claims, again
when said elements or steps are collectively considered in regards to each claim. For
at least the reasons listed above, the dependent claims are also allowed in view of their
respective dependencies upon the independent claims.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654